Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 

DETAILED ACTION

Claim Rejections - 35 USC § 112

1.	The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a)  IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same,  and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

2.	Claims 1-8 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention. The original specification [including the original claims] does NOT disclose the detail of the pending claims. The “SUMMARY OF THE INVENTIN” and “EMBODIMENTS OT THE INVENTION”) do not disclose the claimed features. Therefore, the claims raise the new matter.  

3.	Claims 1-8 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, because the specification does not reasonably provide enablement for 
The applicant has failed to disclose the physical structures/steps with specific hardware with any meaningful degree of specificity.  
The examiner contends that not only would it require undue experimentation to design the above invention which would perform the function(s) disclosed and claimed, but that it would also require undue experimentation for one of ordinary skill in the art to design working apparatus that would permit the “algorithm” for performing matrix calculations and providing the desired result(s).

4.	Claims 1-8 rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as failing to set forth the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant(s) regard as their invention.
The examiner notes that information in the “(…)” (parentheses / round brackets) is not considered.  	
As per independent claim 1, the claim language is vague and indefinite. For instance, although the preamble of independent claim 1 recites an “algorithm which performs sparse matric matrix calculations with good memory efficiency with almost no alteration to a matrix calculation program based on dense matrices”, the claim fails to recite the necessary detail physical structures or steps to perform the recited algorithm nor are there any recitation describing how such an apparatus (or steps) is actually provided in 
The claims [1-8] are incomplete in that they recite only a portion of the methodology required for the algorithm to become operational, i.e., they omit essential elements and/or steps. See MPEP 2172.01.

Claim Rejections - 35 USC § 101

5.	35 U.S.C. 101 reads as follows: 
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.

6.	Claims 1-8 are rejected under 35 U.S.C. 101 because the claimed invention is directed to a judicial exception (i.e., a law of nature, a natural phenomenon, or an abstract idea) without significant more for the following reasons.
Regarding step 1, claim 1 is an algorithm which performs sparse matric matrix calculations fall within one of the four statutory categories.
Referring to claim 1, regarding step 2A prong 1, claim 1 is directed to an abstract idea. Claim 1 recites the limitations “an algorithm which performs sparse matric matrix calculations with good memory efficiency with almost no alteration to a matrix calculation program based on dense matrices, such as power iteration and randomized SVD 
for which, when sparse matrix computation is carried out as a section of another program, with almost no alteration to a matrix calculation program based on dense matrices, such as power iteration and randomized SVD, rewriting is performed to the object of a function which expresses the arithmetic processing section at which a sparse matrix is expanded at an intermediate stage of the calculation to become a dense matrix 
and further, in respect of the section in which this result is used,
 the operator for the type of object of the function of delay evaluation is newly defined and rewritten as a memory-efficient operation in which the sparse matrix is expanded with this newly defined operator without becoming a dense matrix performing sparse matrix calculations with good memory efficiency with almost no alteration to a matrix calculation program premising dense matrices, such as power iteration and randomized SVD; and
 its implementation”.  Under the broadest reasonable interpretation, these limitations cover performance of the limitations in the mind. There is nothing in the claim that precludes the steps from practically being performed in the mind, perhaps even with the use of a pen and paper. Therefore, the limitations falls within the “Mental processes” grouping of abstract ideas. Accordingly, the claim recites an abstract idea.
Referring to claim 1, regarding step 2A prong 2, the judicial exception is not integrated into a practical application. The claim 1 does not include additional elements that are sufficient to amount to significantly more than the judicial exception.  The “memory” (which is mention in the “SUMMARY OF THE INVENTION” and “EMBODIMENTS OT THE INVENTION”) is belonged to a generic computer. Accordingly, the abstract idea is not integrated into a practical application. 

Regarding claims 2-8, they do not add any feature or subject matter that would resolve the non-statutory deficiencies of the independent claim from which they depend. The “GPU memory” is merely a part of a generic computer.  They are therefore rejected for essentially the same reasons as claim 1.

Conclusion

6.	The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.  Cited references are art of interest.

7.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to Tan V. Mai whose telephone number is (571) 272-3726.  The examiner can normally be reached on Mon, Wed and Fri from 9:30am to 2:30pm.
If attempts to reach the examiner by telephone are unsuccessful, the examiner's supervisor, Aimee Li, can be reached on (571) 272-4169.  The fax phone number for the organization where this application or proceeding is assigned is:
Official	 	(571) 273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status 

/Tan V Mai/ 		Primary Examiner, Art Unit 2182